*649The opinion of the court was delivered by
Johnston, J.:
This was an action brought in the district court of Barber county, by the First National Bank of Medicine Lodge, against the county commissioners and county treasurer of Barber county, to obtain an order of injunction.
It was alleged that on the 8th day of November, 1889, the board of county commissioners of Barber county entered into a contract with the plaintiff, by which it was agreed that the public moneys of the county of Barber should be deposited in the First National Bank of Medicine Lodge for a period of three years, and that although the bank was solvent, and had complied with all the conditions of the contract, the board of county commissioners and county treasurer were threatening to remove the county funds from the custody of the plaintiff and deposit the same in another bank, and that the plaintiff would thereby sustain irreparable injury and loss, which could not be compensated by an action of damages against the defendants. The prayer of the petition was that the board should be enjoined from violating the contract, and from receiving bids from other banks, or from making any orders relating to a change of the public money, and also to restrain the county treasurer from removing the funds now in plaintiff’s possession as a bank of deposit, and to prohibit the county treasurer from depositing the county funds in any other bank than with the plaintiff.
Upon a hearing, in which it was shown that the board of county commissioners had ordered that the funds of Barber county should be withdrawn from the First National Bank of Medicine Lodge and placed on deposit with the Citizens’ National Bank of Medicine Lodge, a temporary injunction was denied, and this ruling is assigned as error.
The conclusion which we have reached in National Bank v. Peck, just decided, determines the merits of this action against the plaintiff in error. This being so, the questions of practice that have been discussed become immaterial, and the judgment of the district court will be affirmed.
All the Justices concurring.